Title: From Thomas Jefferson to John Graves, 5 March 1821
From: Jefferson, Thomas
To: Graves, John


Sir
Monticello
Mar. 5. 21.
It being as convenient to me to pay my note to you, now as it will be at the end of it’s term, I am ready to do it by an order on Richmond. I would have sent the order in this letter, but do not know your post office, or how far it might be safe. if you will advise me by letter  how I may send the order to you, or to whom I might deliver it for you, it shall be done on the receipt of your letter.Accept the assurance of my esteem and respect.Th: Jefferson